 1   Chad C. Butterfield, Esq.
     Nevada Bar No. 010532
 2   WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER LLP
     300 South Fourth Street, 11th Floor
 3   Las Vegas, Nevada 89101
     (702) 727-1400; FAX (702) 727-1401
 4   chad.butterfield@wilsonelser.com
     Attorneys for Defendant
 5   Allied World Insurance Company

 6                                 UNITED STATES DISTRICT COURT
 7                                         DISTRICT OF NEVADA
 8   JOYCE SIRIANNI,                                      Case No: 2:20-cv-00118-KJD-EJY
 9                  Plaintiff,
                                                          STIPULATION AND [PROPOSED] ORDER
10   v.                                                   FOR EXTENSION OF TIME TO FILE
                                                          OPPOSITION TO PLAINTIFF’S MOTION
11   ALLIED WORLD INSURANCE COMPANY,                      TO REMAND
     DEMETRIOS A. DALACAS, ESQ.,
12   individually, DEMETRIOS A. DALACAS,                  (First Request)
     ESQ., P.C., a Nevada professional corporation;
13   DOES I through X; and ROE BUSINESS
     ENTITIES I through X; inclusive,
14
                    Defendants.
15

16           Defendant ALLIED WORLD INSURANCE COMPANY (“Allied World”) and Plaintiff
17   JOYCE SIRIANNI, by and through their respective counsel of record, hereby stipulate and agree to
18   extend the deadline for Allied World to file an opposition to Plaintiff’s Motion to Remand filed on
19   February 14, 2020 (ECF No. 9) by fourteen (14) days, from February 28, 2020 to March 13, 2020.
20           This stipulation is submitted in compliance with LR IA 6-1. Counsel for Allied World
21   respectfully requests this extension due to firm-wide network issues resulting from a cyber security
22   incident that has impacted counsel’s ability to access firm e-mail and files.
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///


     1564530v.1
 1           The parties agree that the requested extension is not being requested in bad faith or to delay

 2   these proceedings unnecessarily.

 3           This is the first stipulation for extension of time to file an opposition

 4           DATED this 26th day of February, 2020.
 5
                                                        WILSON, ELSER, MOSKOWITZ,
 6                                                      EDELMAN & DICKER LLP

 7                                                        /s/ Chad C. Butterfield
                                                        CHAD C. BUTTERFIELD
 8                                                      Nevada Bar No. 10532
                                                        300 South Fourth Street, 11th Floor
 9                                                      Las Vegas, NV 89101
10                                                      Attorneys for Defendant Allied World
                                                        Insurance Company
11
             DATED this 26th day of February, 2020.
12
                                                        PRINCE LAW GROUP
13
                                                        /s/ Kevin T. Strong
14
                                                        DENNIS M. PRINCE
15                                                      Nevada Bar No. 5092
                                                        KEVIN T. STRONG
16                                                      Nevada Bar No. 12107
                                                        JONATHAN A. RICH
17                                                      Nevada Bar No. 15312
                                                        10801 West Charleston Blvd.
18
                                                        Las Vegas, NV 89135
19                                                      Attorney for Plaintiff Joyce Sirianni

20
                                                      ORDER
21
             GOOD CAUSE SHOWN, IT IS SO ORDERED.
22

23                       9th day of _______________,
             Dated this _____         MARCH          2020.

24

25
                                                     ________________________________________
26                                                   UNITED STATES DISTRICT JUDGE
27
28
                                                         -2-
     1564530v.1
